Citation Nr: 1550228	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-25 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD) with old myocardial infarction.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1956 to May 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Jackson, Mississippi RO in May 2011 (which, in pertinent part, denied TDIU) and in July 2011 (which, in pertinent part, denied service connection for chronic kidney disease).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters of the rating for CAD and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Chronic kidney disease is not currently shown.


CONCLUSION OF LAW

Service connection for chronic kidney disease is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirement that the evidence must "indicate" that there "may" be a nexus between the current disability and the veteran's service is a low threshold requirement.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the record is devoid of any showing that the Veteran has (or at any time during this appeal had chronic kidney disease) a an examination to secure an opinion whether such disability is related to his service would serve no useful purpose, and such examination is  not necessary.   The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and from October 10, 2006).  

The Veteran contends that he has chronic kidney disease that is secondary to his service-connected diabetes mellitus.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the kidneys.  On May 1979 service separation examination, his genitourinary system was normal on clinical evaluation.

Postservice treatment records reflect that the Veteran underwent radical prostatectomy in February 2007 for treatment of prostate cancer, with urinary incontinence since then.

A March 2010 CT scan showed a stable probable right renal cyst.

On June 2011 VA examination, the Veteran was noted to have had slight elevation in serum creatinine beginning in December 2007.  He was referred to a nephrologist, who reviewed the Veteran's medications, stopped his NSAIDs and told him to increase fluids.  Creatinine was currently normal.  The examiner noted a currently stable renal decline due to and consistent with the natural progression of aging, and opined that the cause of the Veteran's renal decline is aging and the use of NSAIDs.  The Veteran did not have renal dysfunction, or any signs or symptoms due to renal dysfunction, and he did not require regular.  He did not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  He did not have kidney, ureteral or bladder calculi, and he had not had treatment for recurrent stone formation in the kidney, ureter or bladder.  He did not have signs or symptoms due to urolithiasis.  He did not have a history of recurrent symptomatic urinary tract or kidney infections.  The diagnoses included renal decline consistent with natural progression of aging, normal creatinine 1.05, normal microalbumin, and no functional limitations.  The examiner noted that the records document normal creatinine findings with the exception of one reading slightly above normal in December 2007, which was felt to be due to dehydration and use of NSAIDs; the examiner noted that after stopping the use of NSAIDs, the creatinine returned to normal value.  The examiner opined that the Veteran does not have a kidney/renal dysfunction but rather expected slight decline in GFR (glomerular filtration rate) due to natural progression of aging.

On October 2011 treatment, the Veteran reported that he had been using Tylenol for pain control as he was told to avoid NSAIDs due to "his kidney disease".

On June 2013 VA examination, the examiner noted normal renal function on February 2013 laboratory results, with BUN of 22, creatinine 1.0, EGFR of 60, and no proteinuria.

All other available VA and private treatment records are silent for a diagnosis of, or treatment for, any kidney disability.

The threshold requirement here (as in any claim seeking service connection, whether direct or secondary) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., chronic kidney disease.  See 38 U.S.C.A. §§ 1110, 1131;38 C.F.R. § 3.310.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for chronic kidney disease.  Significantly, the Veteran has not identified (as requested by the RO) any physician who has provided him a current diagnosis of (or provides ongoing treatment for) a chronic kidney disease.  As he has not presented any competent evidence that he has a chronic kidney disease, he has no presented a valid claim of service connection for such disease.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in this matter must be denied.

[The Veteran is advised that evidence that he has developed a chronic kidney disease may be a basis for reopening this claim.]



ORDER

Service connection for chronic kidney disease is denied.


REMAND

The Veteran's service connected disabilities include: adenocarcinoma of the prostate status post radical prostatectomy, rated 60 percent; CAD with old inferior myocardial infarction, rated 30 percent; degenerative joint disease of the lumbosacral spine and right elbow, rated 20 percent; type II diabetes mellitus, rated 20 percent; peripheral neuropathy of the both lower extremities, rated 10 percent each; and hemorrhoids, chronic prostatitis, and nasal pyoderma, rated 0 percent each.  The combined rating for his service connected disabilities is 90 percent.

A January 2012 rating decision implemented a prior decision proposing to reduce the rating for the Veteran's CAD from 60 percent to 30 percent, effective February 1, 2012.  He contends that his CAD contributes to his unemployability.  Pursuant to VA manual provisions directives, the AOJ added the matter of the rating for CAD to the Veteran's appeal (listing it in the June 2015 supplemental statement of the case (SSOC)), but has not readjudicated the matter.  The matter remaining on appeal, entitlement to a TDIU rating, is inextricably intertwined with the as-yet-unadjudicated increased rating claim for CAD; consideration of the TDIU matter must therefore be deferred pending resolution of the increased rating claim (which is not yet before the Board, as there has not been a notice of disagreement with an adjudication of that issue).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Regarding the rating for CAD, the AOJ should provide the Veteran the notice appropriate in increased rating claims; afford him opportunity to respond and arrange for any further development indicated; and then adjudicate his pending claim.  This adjudication must be in a rating decision (i.e., initial adjudication in a SSOC is not sufficient).  If the determination is negative, he should be so advised, and also advised of his appellate rights and that the matter will not be before the Board unless he initiates (and perfects) an appeal in the matter.

2.  After the development sought above is completed, and following any further necessary development, the AOJ should review the expanded record and readjudicate the Veteran's claim for a TDIU rating in light of the determination on the pending increased rating claim (which the AOJ acknowledged, but did not develop or adjudicate).  If it remains denied, the AOJ should issue an appropriate SSOC , afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


